Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 13, 2015

                                      No. 04-14-00750-CV

                              IN THE INTEREST OF W.M.T.K.,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 10-0141-CV
                            Honorable William Old, Judge Presiding


                                         ORDER
       Appellant’s brief was due January 7, 2015. Neither the brief nor a motion for extension of
time was filed.

        We therefore order appellant, Lucas James Knight, to file, by January 23, 2015, his
appellant’s brief and a written response reasonably explaining his failure to timely file the brief.
If appellant fails to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See Tex. R. App. P. 38.8(a).




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court